DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-25 of U.S. Patent No. US 9,919,344 B2 (Schafer; hereinafter referred to as Schafer’344) and their specifications.  Although the claims at issue are not identical, they are not patentably distinct from each other, Claim(s) 1-25 of Schafer’344 are directed to an injectable acoustic transmission device.  The present application is directed to the subject matter with substantially similar features.  The Claim(s) of the present application are either anticipated by Schafer’344 or are obvious variants of Schafer’344 in view of prior arts provided in the record.  Further, the present application is a continuation application of the application for Schafer’344; and since the Claim(s) were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.  
Take claim(s) 1 as an example, the following is a limitation by limitation comparison to show how Claim(s) 1 is anticipated by Claim(s) 1 of Schafer’344 (the difference is in the bold text)  

Instant, Claim(s) 1
Schafer’344
A flextensional transducer comprising: 

a piezoelectric element; and 

a first endcap having a first portion attached to the piezoelectric element and  a second portion in a non-contacting relationship with the piezoelectric element,

 wherein the first portion of the first endcap is annular and radially surrounds the second portion of the first endcap.
A flextensional transducer comprising: 

a piezoelectric element; and 

an endcap having a first portion attached to the piezoelectric element and a second portion in a non-contacting relationship with the piezoelectric element, 

wherein the first portion of the endcap is annular and radially surrounds the second portion of the endcap, the first portion of the endcap is comprised of a metal, and the second portion of the endcap is comprised of a material having a lower stiffness than the metal of the first portion of the endcap.


All other Claim(s) can be mapped to claims of Schafer’344 similarly.  If the Applicant requires further clarification and believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645